Exhibit 10.1
FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT
     FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “First Amendment
Agreement”), dated as of July 6, 2010, by and between Care Investment Trust
Inc., a Maryland corporation (the “Company”), and Tiptree Financial Partners,
L.P., a Delaware limited partnership (the “Purchaser”), hereby amends the
Purchase and Sale Agreement, dated as of March 16, 2010, by and between the
Company and the Purchaser (the “PSA”). Certain capitalized terms not otherwise
defined herein shall have the meanings given to such terms in the PSA.
     WHEREAS, pursuant to the PSA, (i) the Company has agreed to sell the
Purchased Shares to the Purchaser upon the terms and subject to the conditions
set forth in the PSA, and (ii) the Company has agreed to make a cash tender
offer for any and all of the outstanding shares of Company Common Stock at the
Offer Price, upon the terms and subject to the conditions set forth in the PSA;
     WHEREAS, pursuant to the PSA, August 31, 2010 was agreed as the Outside
Date by which the PSA could be terminated if certain elements of the
Contemplated Transactions had not occurred; and
     WHEREAS, in consideration of the progress that has been made towards
Closing the Contemplated Transactions and the desire of the Company and the
Purchaser to continue towards Closing without triggering a termination of the
PSA, the Company and Purchaser wish to extend the Outside Date to September 30,
2010.
     NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth in the PSA, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
ARTICLE I
AMENDMENT
     1.1 Amendment of Outside Date. Section 6.1(c) of the PSA is hereby amended
by deleting the proviso in the second sentence of such section and replacing it
with the following proviso:
     provided, however, that in no event shall the Company be required to extend
the Offer beyond September 30, 2010 (the “Outside Date”).
     1.2 Effect of Amendment. Notwithstanding anything else to the contrary in
the PSA, the term “Outside Date” shall mean September 30, 2010 for all purposes
of any term, provision or condition of the PSA. No other term, provision or
condition of the PSA shall be amended, modified, waived or changed hereby and
the PSA remains in full force and effect.

 



--------------------------------------------------------------------------------



 



ARTICLE II
GENERAL PROVISIONS
     2.1 Counterparts. This First Amendment Agreement may be executed in two or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart. facsimile or PDF transmission of
any signature will be deemed the same as delivery of an original.
     2.2 Amendments and Waivers. No term, provision or condition of this First
Amendment Agreement may be amended or waived except in accordance with
Section 10.8 of the PSA.
     2.3 Governing Law. This First Amendment Agreement shall be governed by and
construed in accordance with the Laws of the State of New York without regard to
the principles of conflict of laws to the extent that such principles would
permit or require the application of Laws of another jurisdiction.
[remainder of page intentionally blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Purchaser and the Company have caused this First
Amendment Agreement to be executed by their respective officers thereunto duly
authorized as of the date first above written.

            CARE INVESTMENT TRUST INC.
      By:   /s/Torey Riso         Name:   Torey Riso        Title:   CEO and
President     

            TIPTREE FINANCIAL PARTNERS, L.P.
      By:   /s/Geoffrey Kauffman         Name:   Geoffrey Kauffman       
Title:   President and CEO     

 